Title: To George Washington from Alexander Love, 1 July 1796
From: Love, Alexander
To: Washington, George


        
          Sir
          Norfolk [England?] July 1st 1796
        
        Having intermarried with the only child of William Wright who fell, as I am told in Braddocks field fighting under your command, before she was born, and seeing that owing to the paternal care you were pleased to take of the Interest of his Heirs and of those who had the honor to serve under your command at that time, that she is entitled to 2500 Acres of Land, part of a patent for 21,941 Acres made by your order on the Kanawha, beginning at the mouth of Pohotillico for the benefit of J. Fry, A. Stephen, Andrew Lewis, Peter Hogg, John Savage, Thomas Bullitt, her father William Wright and John D. Welper, their heirs and assigns in the several proportions mentioned in an Order of the Governor and Council bearing date the 4th November 1773 as tennants in common and not as joint tennants—the original Copy of which order of Council being lost with the Council Books of those times, I beg the favor of your Excellency when time serves, to have a Copy of the Order made, if a Copy be in your notes, and so Authenticated as to be satisfactory to our High Court of Chancery that the Lands may be divided and each Know their own.
        
        My Wife prays you Sir to accept her best thanks for this Land; saved to her by your care and at your expence and in this, I do so heartily join her as to assure your Excellency that I think more of the Act, than of the Land, altho’ I am well informed by your Correspondence with our Uncle Doctor Wright of Glasgow and otherwise that the Land is of excellent Soil.
        The bearer my friend Mr Walker will take any trouble and defray any expence needful to accomplish this end. I am with the most perfect Respect Your most Obedt Hble Servt
        
          Alexander Love
        
      